Citation Nr: 0430468	
Decision Date: 11/17/04    Archive Date: 11/29/04	

DOCKET NO.  99-11 708A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic asthma.   

2.  Entitlement to service connection for ulcer disease.   

3.  Entitlement to service connection for a hiatal 
hernia/diverticulosis.   

4.  Entitlement to service connection for a chronic heart 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 decision by a Department of 
Veterans Affairs (VA) regional office (RO).  

In a rating decision of February 1954, the RO denied 
entitlement to service connection for bronchial asthma.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the February 1954 
decision denying entitlement to service connection for 
chronic asthma, the veteran has submitted additional evidence 
in an attempt to reopen his claim.  The RO continued its 
denial of service connection for chronic asthma, and the 
current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of February 1954, the RO denied entitlement 
to service connection for bronchial asthma.  

2.  Evidence submitted since the time of the RO's February 
1954 decision is neither duplicative nor cumulative, and of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

3.  The veteran's asthma clearly preexisted his entry upon 
active military service.  

4.  The veteran's preexisting asthma underwent no 
demonstrated increase in severity, including beyond natural 
progress, during his period of active military service.  

5.  Chronic ulcer disease is not shown to have been present 
in service, or at any time thereafter.  

6.  A hiatal hernia/diverticulosis is not shown to have been 
present in service, or for many years thereafter.  

7.  A chronic heart condition is not shown to have been 
present in service, or for many years thereafter.  


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1954 denying the 
veteran's claim for service connection for bronchial asthma 
is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  Evidence received since the RO denied entitlement to 
service connection for chronic asthma in February 1954 is 
both new and material, and sufficient to reopen the veteran's 
claim.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156(a) (2003).  

3.  The veteran's preexisting asthma was not aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2003).  

4.  Chronic ulcer disease was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

5.  A hiatal hernia/diverticulosis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

6.  A chronic heart condition was not incurred in or 
aggravated by active military service, nor may cardiovascular 
disease be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of March 2002 and 
December 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by the VA, and the need for him to 
submit any further evidence in his possession which pertained 
to his claims.  

The veteran and his representative were also provided with a 
copy of the appeal rating decision, as well as a Statement of 
the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims, and the requirement to 
submit medical evidence establishing a nexus between the 
veteran's current disabilities and some incident or incidents 
of his period of active military service.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App.370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in March 2002 and December 2003 was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplement 
Statement of the Case was provided to the veteran.  In the 
case at hand, the claimant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the veteran.  

Factual Background

At the time of a service entrance examination in September 
1951, it was noted that, prior to service, the veteran had 
received treatment for hay fever from a private physician.  
Reportedly, that physician had informed the veteran that, on 
two occasions at the age of 18, and three occasions at the 
age of 19, he had suffered an asthma attack.  Apparently, the 
veteran had received no treatment for asthma.  Also noted was 
that the veteran's lungs were within normal limits.  
Apparently, the veteran had never been seen during an asthma 
attack.  A physical examination of the veteran's lungs and 
chest conducted at the time of service entrance were within 
normal limits, as was a chest X-ray.  The pertinent diagnosis 
was history of bronchial asthma.  

A service clinical record dated in mid-August 1952 was 
significant for a notation of hay fever.  On physical 
examination, the veteran's chest was clear to percussion and 
auscultation.  

At the time of inservice treatment in October 1952, there was 
noted a 12-year history of seasonal allergies (i.e., 
ragweed).  Also noted was that the Virginia climate had 
caused the veteran considerable distress.  On physical 
examination, the veteran's nose showed evidence of pale, wet 
mucus.  Also noted was that the veteran's sinuses were clear.  

A physical profile dated in November 1952 was significant for 
diagnoses of allergic rhinitis and asthma.  

A subsequent physical profile dated in March 1953 reflected a 
diagnosis of bronchial asthma.  

In a service clinical record of July 1953, there was noted a 
history of asthma.  

At the time of a service separation examination in November 
1953, the veteran gave a history of asthma and hay fever.  On 
physical examination, the veteran's lungs and chest were 
within normal limits, as were his heart and vascular system, 
and abdomen and viscera.  At the time of service separation, 
no pertinent diagnoses were noted.  

On VA general medical examination in January 1954, the 
veteran gave a history of hay fever and asthma, in 
particular, during the ragweed season.  According to the 
veteran, it was very unusual for him to suffer asthma attacks 
outside of the ragweed season.  When further questioned, the 
veteran stated that, while in service, he had received 
treatment for both asthma and hay fever.  Also noted was a 
history of asthma and hay fever since the age of 18 or 19.  
According to the veteran, while in service, his asthma and 
allergic rhinitis had been aggravated.  

On physical examination, the veteran complained of shortness 
of breath, and a tendency to become "winded."  Examination 
revealed no evidence of any discernable grossly organic or 
functional cardiovascular abnormality.  A respiratory 
evaluation was similarly unremarkable, with no evidence of 
dyspnea or cyanosis, or any dullness to percussion.  There 
was normal resonance of the veteran's chest cavity, with good 
expansion and clear breath sounds.  No rales were heard at 
the time of examination, and both inspiratory and expiratory 
phases were within normal limits.  Examination of the 
veteran's digestive system was unremarkable, and there was no 
evidence of any hernia.  The pertinent diagnosis was seasonal 
bronchial asthma with hay fever, by history.  

In a rating decision of February 1954, the RO denied 
entitlement to service connection for bronchial asthma, 
essentially on the basis that the veteran's asthma preexisted 
his entry upon active military service, with no evidence of 
inservice aggravation.  

In August 1997, there was received the veteran's claim for 
service connection for chronic asthma, as well as for ulcer 
disease, a hiatal hernia/diverticulosis, and heart condition.  

During the course of an RO hearing in January 2000, the 
veteran offered testimony regarding the nature and etiology 
of the disabilities at issue.  

On VA gastrointestinal examination in November 1997, the 
veteran gave a history of daily reflux.  When further 
questioned, the veteran denied any problems with dysphagia, 
and similarly denied the presence of hematemesis or melena.  
On physical examination, the veteran's general state of 
health was good, with no anemia, or weight loss.  Further 
examination revealed the presence of only minimal epigastric 
tenderness.  An upper GI series reportedly was consistent 
with the presence of a hiatal hernia.  The pertinent 
diagnoses were hiatal hernia, gastroesophageal reflux 
disease, and diverticulosis.  

On VA cardiovascular examination, likewise conducted in 
November 1997, it was noted that the veteran's medical 
records were available, and had been reviewed.  At the time 
of examination, the veteran gave a history of previous 
arrhythmia, for which he had undergone various diagnostic 
testing.  Reportedly, the veteran had been told that he 
suffered from premature ventricular contractions, as well as 
some mild damage to his heart.  Apparently, a private 
cardiologist had performed several echocardiograms, all of 
which were normal.  

On physical examination, the veteran's heart size was within 
normal limits.  His blood pressure was 130/80 in all 
positions.  Further examination was consistent with the 
presence of cardiac arrhythmias.  Radiographic studies of the 
veteran's chest were within normal limits, as was an 
electrocardiogram, with the exception of bradycardia.  At the 
time of examination, there was no evidence of any heart 
murmur.  The pertinent diagnoses were bronchial asthma, 
cardiac arrhythmias, possibly premature ventricular 
contractions, and possible ischemic heart disease in 1992, by 
history.  

On VA pulmonary examination in November 1997, the veteran 
gave a longstanding history of asthma.  When questioned, the 
veteran complained of shortness of breath on exertion, for 
example, when walking up one flight of steps.  Also noted 
were problems with a productive cough.  When further 
questioned, the veteran denied daily wheezing, instead 
commenting that his wheezing occurred only "once in a while."  
The veteran further complained of tightness in his chest, 
which was particularly noticeable with increased cold and 
humidity.  On physical examination, it was noted that 
pulmonary function testing, radiographic studies of the 
chest, and an electrocardiogram were within normal limits.  
The pertinent diagnoses were stable bronchial asthma; 
occasional paroxysmal ventricular contractions as per the 
veteran; and possible ischemic heart disease, stable.  

VA outpatient treatment records covering the period from 
April to December 2000 show treatment during that time for 
various gastrointestinal complaints, and other unrelated 
medical problems.  

In correspondence of January 2001, the veteran's private 
physician wrote that the veteran had informed him that, while 
serving on active duty, he had been diagnosed with asthma.  
The veteran's physician further indicated that the veteran 
had told him that he suffered from a hiatal hernia, peptic 
ulcer disease, and diverticulitis, which he (i.e., the 
veteran) attributed to the stress of military life.  In the 
opinion of the veteran's physician, the veteran's current 
medical problems were "more likely than not" related to his 
military service.  

In a questionnaire of early November 2002, the same physician 
who had furnished the January 2001 correspondence wrote that 
he had treated the veteran for a period of eight years.  The 
physician further indicated that he had reviewed the 
veteran's medical records, as well as medical records from 
other physicians who had treated the veteran.  According to 
the veteran's private physician, he (i.e., the veteran) 
suffered from symptoms associated with bronchial asthma, for 
which he was receiving daily inhalation or bronchodilator 
therapy.  In the opinion of the veteran's physician, the 
veteran's bronchial asthma was "related to/possibly related 
to" his bronchial asthma on active duty.  

On VA pulmonary examination in late January 2004, it was 
noted that the veteran's service medical records and 
postservice electronic medical record were available, and had 
been reviewed.  When questioned, the veteran denied any 
problems with coughing, and reported only a very little 
sputum production.  Reportedly, the veteran became dyspneic 
after climbing one flight of stairs, at which point he was 
forced to stop and rest.  The veteran stated that he was 
asthmatic, with four episodes of wheezing per month, 
precipitated for the most part by cold weather.  According to 
the veteran, his baseline functioning between attacks was 
somewhat limited by dyspnea on exertion.  

On physical examination, there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The veteran was well nourished and well 
developed, with no evidence of weight change.  At the time of 
examination, there was no evidence of restrictive lung 
disease, or of kyphoscoliosis, or pectus excavatum.  
Pulmonary function testing was within normal limits.  
Electrocardiographic evaluation was consistent with the 
presence of sinus bradycardia.  The pertinent diagnosis was 
mild intermittent asthma, well controlled with medication.  

In the opinion of the examining physician, the veteran's 
bronchial asthma was less likely than not aggravated beyond 
its natural progression during military service.  According 
to the veteran, he experienced five episodes of asthma in the 
two years prior to his military service.  Both the veteran 
and his claims folder made reference to allergy and asthma 
evaluations at Walter Reed Army Medical Center during his 
military service.  Review of the veteran's entire available 
service military record showed no evidence of any 
exacerbation of asthma.  Multiple evaluations for upper 
respiratory tract infections showed no evidence of coincident 
asthma exacerbation.  According to the examining physician, 
the veteran's asthma had followed a "typical natural 
history."  

Analysis

The veteran in this case seeks service connection for, among 
other things, chronic asthma.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for chronic asthma was filed in August 
1997, and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2003).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (2003).  In addition, new evidence 
may be found to be material if it provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  Hodge at 1363.  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
February 1954, it was noted that a preinduction examination 
had revealed a history of treatment for asthma and hay fever.  
Also noted was that the veteran's separation examination 
showed a history of asthma and hay fever.  On VA examination, 
there was no evidence of any problem with the veteran's 
chest.  The diagnosis noted was bronchial asthma on history, 
seasonal, with hay fever due to ragweed.  Based on such 
findings, the RO determined that the veteran's "clinical 
picture" was on an allergic basis, and that asthma noted at 
the time of induction had not been aggravated beyond natural 
progress during the veteran's period of active service.  That 
decision was adequately supported by and consistent with the 
evidence then of record, and is final.  

Evidence submitted since the time of the RO's February 1954 
decision, consisting of VA treatment records and examination 
reports, as well as statements from the veteran's private 
physician and the transcript of a personal hearing in January 
2000, is both "new" and "material" as to the issue of service 
connection for chronic asthma.  

More specifically, in correspondence of January 2001, the 
veteran's private physician indicated that the veteran had 
informed him of a diagnosis of asthma while on active duty.  
That same physician, during the course of a questionnaire in 
November 2002, stated that the veteran had been his patient 
for a period of eight years, and that he had reviewed not 
only his own medical records of the veteran, but also medical 
records from other physicians who had treated the veteran.  
In the opinion of the veteran's private physician, he (i.e., 
the veteran) suffered from bronchial asthma which was 
"related to/possibly related to" his active military service.  
Such statements, in the opinion of the Board, provide at a 
minimum a "more complete picture of the circumstances 
surrounding the origin of (the veteran's) disability, " and, 
as such, are sufficient to a proper reopening of his 
previously-denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Accordingly, the Board finds that the 
veteran's claim is reopened.  

Having determined that the veteran's claim for service 
connection for chronic asthma is reopened, the Board must now 
proceed to a de novo review of the entire pertinent evidence 
of record.  As noted above, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Moreover, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  

In the case at hand, at the time of the veteran's service 
entrance examination in September 1951, he gave a history of 
preservice asthma, with asthma attacks on at least five 
occasions.  While during service, the veteran received 
physical profiles for allergic rhinitis and asthma, as of the 
time of a service separation examination in November 1953, 
there was noted only a history of asthma and hay fever.  
Evaluation of the veteran's lungs and chest conducted at that 
time was within normal limits, and no pertinent diagnosis was 
noted.  While on VA general medical examination in January 
1954, the veteran once again gave a history of asthma and hay 
fever, an examination of the veteran's lungs conducted at 
that time was for the most part within normal limits.  The 
sole diagnosis noted was of seasonal bronchial asthma, by 
history.  

The Board concedes that, in the opinion of his private 
physician, the veteran's bronchial asthma is "related 
to/possibly related to" his period of active military 
service.  However, by that physician's own admission, he 
first treated the veteran no earlier than 1994, fully 40 
years following his discharge from active service.  Moreover, 
in the opinion of a VA physician, the veteran's bronchial 
asthma was "less likely than not" aggravated beyond natural 
progression during his active military service.  
Significantly, that opinion was reached following an 
examination of the veteran, and a full review not only of his 
postservice medical records, but also inservice clinical 
records.  

Based on such findings, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the clear weight of that evidence is to the effect that 
the veteran's asthma preexisted his period of active military 
service.  Such evidence also clearly indicates that, during 
his period of active military service, the veteran's asthma 
underwent no demonstrated increase in severity beyond the 
natural progress to be expected.  Under the circumstances, 
service connection for chronic asthma must be denied.  

Turning to the issues of service connection for ulcer 
disease, a hiatal hernia/diverticulosis, and a heart 
condition, the Board once again notes that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, and ulcer disease or 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of ulcer disease, a hiatal hernia/diverticulosis, or 
a heart condition.  At the time of the veteran's service 
separation examination in November 1953, his heart and 
vascular system were within normal limits, as were his 
abdomen and viscera, and no pertinent diagnoses were noted.  
A VA general medical examination conducted in January 1954, 
shortly following the veteran's discharge from service, was 
similarly negative for evidence of any of the disabilities at 
issue.  The earliest clinical indication of the presence of 
such pathology is revealed by VA gastrointestinal and 
cardiovascular examinations dated in November 1997, at which 
time the veteran received diagnoses of hiatal 
hernia/diverticulosis, cardiac arrhythmia, and possible 
ischemic heart disease.  Significantly, the veteran has yet 
to receive a diagnosis of chronic ulcer disease.  

The Board has taken into consideration the veteran's 
testimony offered in support of his claims at the time of an 
RO hearing in January 2000.  However, based on a review of 
the entire evidence of record, the Board is unable to 
reasonably associate the veteran's current hiatal 
hernia/diverticulosis, heart condition, or claimed ulcer 
disease with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
those disabilities must be denied.  


ORDER

New and material evidence having been submitted, the claim as 
to the issue of service connection for chronic asthma is 
reopened; however, service connection for chronic asthma is 
denied.  

Service connection for ulcer disease is denied.  

Service connection for a hiatal hernia/diverticulosis is 
denied.  

Service connection for a chronic heart condition is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



